Citation Nr: 0526458	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  99-07 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for emphysema, claimed 
as due to tobacco use during service.

3.  Entitlement to service connection for coronary artery 
disease, claimed as due to tobacco use during service.

4.  Entitlement to service connection for peripheral vascular 
disease, claimed as due to tobacco use during service.

5.  Whether new and material evidence to reopen a claim for 
service connection for residuals of shrapnel wounds of the 
left face, neck, right jaw, and left index finger has been 
received.

6.  Whether new and material evidence to reopen a claim for 
service connection for residuals of a bayonet wound of the 
left hip has been received.

7.  Whether new and material evidence to reopen a claim for 
service connection for a left ankle disability has been 
received.

8.  Whether new and material evidence to reopen a claim for 
service connection for a left knee disability has been 
received.

9.  Whether new and material evidence to reopen a claim for 
service connection for a left leg disability has been 
received.

10.  Whether new and material evidence to reopen a claim for 
service connection for a bronchial infection has been 
received.

11.  Whether new and material evidence to reopen a claim for 
service connection for a urinary disorder has been received.


REPRESENTATION

Appellant represented by:	Joe D. Bell, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the RO in North Little 
Rock, Arkansas.

The veteran testified during hearings before an RO hearing 
officer in January 1998 and August 1998; transcripts of those 
hearings are of record.  

In November 2000, the Board remanded these matters to the RO 
for a Board hearing.  A videoconference hearing was held 
before a Veterans Law Judge in March 2001; a transcript of 
that hearing is of record.  

In September 2001 and August 2003, the Board remanded the 
matters to the RO for further procedural and evidentiary 
development.  During the pendency of the last remand, in a 
February 2005 rating decision, the RO established service 
connection for residuals of malaria.  Hence, this issue is no 
longer in appellate status.

For the reason expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

In January 2001, the veteran requested a videoconference 
hearing before a Board Member (Veterans Law Judge).  Such a 
hearing was held in March 2001; unfortunately, however, the 
Veterans Law Judge who conducted that hearing is no longer 
employed at the Board.  The veteran was offered the 
opportunity to have another Board hearing, and by a statement 
received in August 2005, he requested a hearing before a 
Veterans Law Judge at the RO (i.e., a Travel Board hearing).  

Under these circumstances, a Travel Board hearing must be 
scheduled by the RO.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2004).

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

The RO should schedule the veteran for a 
Travel Board hearing at the earliest 
available opportunity.  The RO should 
notify the veteran and his attorney of 
the date and time of hearing, in 
accordance with applicable procedures.  
After the hearing is held, the claims 
file should be returned to the Board, in 
accordance with current appellate 
procedures.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).
 
 
 
 

